        Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


                                                                    )
 SERVICE EMPLOYEES PENSION FUND OF UPSTATE                          )
 NEW YORK, by Terrence Gorman, John Murray, Mark                    )
 Curletta, Ruth Heller, Scott Phillipson, and Maureen Tomlinson     )
 as Trustees and Fiduciaries,                                       )
                                                                    )
                                          Plaintiffs,               )
              -against-                                             )       COMPLAINT
                                                                    )
 BLOSSOM NORTH, LLC                                                 )
 d/b/a Blossom North Nursing Home                                        5:18-cv-1429 (BKS/TWD)
                                                                    )
 and Rehabilitation Center                                          )
 1335 Portland Ave.                                                 )
 Rochester, New York 14621,                                         )
                                                                    )
                                          and                       )
                                                                    )
 WILLIAM MADDEN,                                                    )
 STEVE O'NEIL, and                                                  )
 GERALD WOOD, Individually                                          )      Civil Action No.
 1335 Portland Ave.                                                 )
 Rochester, New York 14621                                          )
                                                                    )
                                          Defendants.               )


         Plaintiffs, by their undersigned attorneys, Blitman & King LLP, complaining of the


Defendants, respectfully allege as follows:


                                I. JURISDICTION AND VENUE

         1.       This is an action arising under the Employee Retirement Income Security Act of

1974, as amended [hereinafter "ERISA"] [29U.S.C. §1001 etseq]. It is an action by the fiduciaries

of the employee benefit pension plan for monetary and injunctive relief to redress violations of

ERISA Sections 404, 406, 515, and 502(g)(2) [29 U.S.C. §1 104, 1 106, 1 132(g)(2) and §1 145].




\ WKWtfJ,!!
               Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 2 of 20




               2.    Jurisdiction is conferred on this Court by ERISA Section 502(a), (e), and (g)(2) [29

U.S.C. §1 132(a), (e), and (g)(2)], without respect to the amount in controversy or the citizenship

of the parties, as provided in ERISA Section 502(1) [29 U.S.C. § 1 132(f)].

               3.    Venue is established in this Court by ERISA Section 502(e)(2) [29 U.S.C.

§1 132(e)(2)]. It is an action brought in the judicial district where the multiemployer pension plan

is administered and where the breach took place.

               4.    This is also an action arising under Section 301(a) of the Labor-Management

Relations Act of 1947, as amended [hereinafter "LMRA"] [29 U.S.C. § 185(a)]. It is a suit for,

among other things, violation of a contract between an employer and a labor organization

representing employees in an industry affecting commerce as defined in the LMRA [29 U.S.C.

§141 etseq.].

               5.    Jurisdiction is also conferred on this Court, without respect to the amount in

controversy, pursuant to LMRA Section 301(a) [29 U.S.C. § 185(a)], and pursuant to the laws of

the United States of America [28 U.S.C. §1337].


                                  II. DESCRIPTION OF THE PARTIES

               6.    Plaintiffs Terrence Gorman, John Murray, Mark Curletta, Ruth Heller, Scott


Phillipson, and Maureen Tomlinson are Trustees of the Service Employees Pension Fund of


Upstate New York [hereinafter "Plan" or "Fund"]. Terrence Gorman, John Murray, Mark Curletta,


Ruth Heller, Scott Phillipson, and Maureen Tomlinson are fiduciaries of the Fund as defined in


ERISA Section 3(21)(A) [29 U.S.C. § 1 002(2 1 )(A)].


               7.    The Plan, established pursuant to various collective bargaining agreements, is a


multiemployer plan, as defined in ERISA Sections 3(3) and (37)(A) [29 U.S.C. §§1002(3),


(37)(A)], and is an employee benefit pension plan, as defined in ERISA Section 3(2) [29 U.S.C.


§ 1 002(2)]. The Plan is administered within the Northern District of New York at 73 1 James Street,


Suite 300, Syracuse, New York 13203.




{60076023 1}                                       2
               Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 3 of 20



               8.     Upon information and belief, Defendant Blossom North, LLC d/b/a Blossom North


Nursing Home and Rehabilitation Center [hereinafter "Corporation"] is a domestic corporation


incorporated under the laws of the State of New York, having its principal place of business and


offices located at 1335 Portland Ave., Rochester, New York 14621.


               9.     Upon information and belief, Defendants William Madden, Steve O'Neil, and Gerald


Wood are the owners and/or operators of the Corporation, having their principal places of business


and offices located at 1335 Portland Ave., Rochester, New York 14621.


               10.       Defendants are employers in an industry affecting commerce, all as defined in


ERISA Sections 3(5), (11) and (12) [29 U.S.C. §1002(5), (11) and (12)].                  Defendants are also

employers of employees covered by multiemployer plans maintained pursuant to collective


bargaining agreements, and they are obligated to make contributions to the Fund in accordance


with ERISA Section 515 [29 U.S.C. §§1145].


               11.       The Defendants are an employer in an industry affecting commerce within the


meaning of the LMRA Section 301(a) [29 U.S.C. § 185(a)].


                                         III. FIRST CAUSE OF ACTION


               12.       Plaintiffs repeat and reallege each and every allegation contained in paragraphs "1"


through "11" inclusive of this Complaint as if set forth fully at this point.


               13.       ERISA Section 515 [29 U.S.C. §1 145] provides that:


                         Every employer who is obligated to make contributions to a
                         multiemployer plan under the terms of the plan or under the
                         terms of a collectively bargained agreement shall, to the
                         extent not inconsistent with law, make such contributions in
                         accordance with the terms and conditions of such plan or
                         such agreement.


               1 4.      At all times relevant herein, Defendant Corporation is party to collective bargaining


agreements with 1 199SEIU United Healthcare Workers East ["Agreements"].




(80076023.1)                                           3
               Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 4 of 20



               15.    Pursuant to the Agreements, Defendant Corporation is bound by the terms,


conditions, rules, and regulations of the Restated Agreement and Declaration of Trust of the


Service Employees Pension Fund of Upstate New York and the Collections Policy of the Service


Employees Pension Fund of Upstate New York [hereinafter "Trust" and "Collections Policy"].


               16.    The Agreements and Trust obligate Defendant Corporation to remit pension plan


contributions to the Fund.


               17.    In addition to the above and pursuant to the Agreements, the Trust, and the


Collections Policy together with ERISA Section 502(g)(2) [29 U.S.C. §1 132(g)(2)], in the event

the Defendant Corporation fails to timely remit contributions, it becomes liable not only for the


amount of contributions due but also for the following: (1) interest on the unpaid contributions


calculated at the rate of twenty-four percent (24%) per annum; (2) the greater of interest on the

delinquent contributions or liquidated damages equal to twenty percent (20%) of those delinquent


contributions; plus (3) the costs and fees of collection, including auditing fees, attorneys' fees,


paralegal fees, and costs.


               1 8.   The Agreements, Trust, and Collections Policy obligate the Defendant Corporation


to remit the contributions on or before the sixtieth (60th) day following the end of the month during


which the hours, for which contributions are required, are worked by the employees.


               19.    Defendant Corporation has failed and refused, and it continues to fail and refuse, to


submit the contributions owed to the Fund for work in covered employment during the period on


and after June 1, 2018.


               20.    Defendant Corporation has not submitted reports to the Fund necessary to


determine the hours worked in covered employment on and after June 1, 201 8.




[60076023.1}                                        4
               Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 5 of 20



               21.   According to the Fund's estimates, Defendant Corporation has failed to remit


$25,182.73 in contributions related to hours worked by the covered employees during the period


June 1, 2018 through August 31, 2018, plus the applicable interest, liquidated damages, attorneys'


fees, audit fees, and costs.

               22.   Defendant Corporation, therefore, owes the Fund, in addition to the other amounts


described above, contributions for the period June 1, 2018 through August 31, 2018 in the amount


of $25,182.73, plus the following: (1) interest on the unpaid contributions at the rate of twenty-

four percent (24%) per annum; (2) the greater of interest on the unpaid contributions or liquidated


damages; and (3) the costs and fees of collection, including auditing fees, attorneys' fees, paralegal


fees, and costs.


                                   IV. SECOND CAUSE OF ACTION


               23.   Plaintiffs repeat and reallege each and every allegation contained in Paragraphs "1"


through "22" inclusive of this Complaint as if set forth fully at this point.


               24.   On or about November 2, 2017, the Fund and the Defendants entered into a


Settlement Agreement related to litigation before this District Court with the following docket


number: Civil Action No.: 5:17-cv-00518 (FJS/ATB) [hereinafter "Settlement Agreement"]. A


copy of the Settlement Agreement is attached hereto as Appendix "A."


               25.   Section 4 of the Settlement Agreement provides for the suspension of $22,010.99


in liquidated damages as well as the portion of the attorneys' fees and costs incurred by the Fund


on and after September 1, 2017 to discourage the Corporation from failing to remit timely the


contributions owed to the Fund through November 3, 2020.


               26.   Defendant Corporation has violated the Settlement Agreement by failing to remit


the contributions related to work in covered employment on and after June 1, 2018.




(B0076023 1)                                       5
               Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 6 of 20



               27.    Defendant Corporation, therefore, owes the Fund $22,010.99 in liquidated damages


as well as the portion of the attorneys' fees and costs incurred by the Fund on and after September


1, 2017 to enforce the Settlement Agreement.


                                      V. THIRD CAUSE OF ACTION


               28.    Plaintiffs repeat and reallege each and every allegation contained in Paragraphs "1"


through "27" inclusive of this Complaint as if set forth fully at this point.


               29.    ERISA Section 404(a) provides that fiduciaries must discharge their duties with


respect to an ERISA covered plan "solely in the interest of the participants and beneficiaries" and


"for the exclusive purpose of providing benefits" and "defraying reasonable administrative


expenses" [29 U.S.C. §1 104(a)(1)(A)].


               30.    ERISA Section 404(a) also provides that fiduciaries must discharge their duties "in


accordance with the documents and instruments governing the plan insofar as such documents and


instruments" are consistent with federal law [29 U.S.C. §1 104(a)(1)(D)].


               31.    The Trust provides in pertinent part that title to all monies paid into and or due and


owing to the Fund vests in and remains exclusively in the Trustees of the Fund, so outstanding and


withheld contributions constitute plan assets.


               32.    As a result of the work performed by the Corporation under the Agreements,


Defendants, upon information and belief, received substantial sums of money related to operating


a nursing home intended to pay, among other things, the wages and benefits of employees


furnishing and supplying the labor.


               33 .   Defendants were fiduciaries with respect to the plan assets that they failed to timely


remit to the Fund.




(80076023 1)                                        6
               Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 7 of 20



               34.   Upon information and belief, Defendants William Madden, Steve O'Neil, and/or


Gerald Wood owned, controlled, and dominated the affairs of Defendant Corporation, they


purportedly acted on behalf of and in the interest of the Corporation, and they carried on the


business of the Defendant Corporation for their own personal ends.


               35.   Upon information and belief, Defendants William Madden, Steve O'Neil, and/or


Gerald Wood withheld, permitted the withholding of, or authorized the withholding of


contributions to the Fund, and Defendants William Madden, Steve O'Neil, and/or Gerald Wood


dealt with plan assets for their own personal use and benefit although the plan assets rightfully


belonged to the Fund.


               36.   Upon information and belief, Defendants William Madden, Steve O'Neil, and/or


Gerald Wood had managerial discretion and control over Defendant Corporation, made all


decisions on behalf of the Defendant Corporation, signed contracts governing the Defendant


Corporation, acted on behalf of and in the interest of Defendant Corporation, and made all


decisions concerning payments by the Defendant Corporation.


               37.   Upon information and belief, Defendants William Madden, Steve O'Neil, and/or


Gerald Wood determined which creditors Defendant Corporation would pay, determined when the


Defendant Corporation would pay the Fund, determined how much money would be paid to the


Fund, determined which employees of the Defendant Corporation would be reported to the Fund,


and exercised control over money due and owing to the Fund.


               38.   Upon information and belief, Defendants William Madden, Steve O'Neil, and/or


Gerald Wood commingled or permitted the commingling of assets of the Fund with the Defendant


Corporation general assets and used the Fund's assets to pay other creditors of Defendant


Corporation rather than forwarding the assets to the Fund.




100076023-1}                                    7
               Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 8 of 20



               39.   Upon information and belief, while retaining Plaintiffs' contributions, Defendants


William Madden, Steve O'Neil, and or Gerald Wood transferred, applied, or diverted, or permitted


the transfer, application, use, or diversion of, the Fund's assets for purposes other than the Fund


without first making payment to Fund.


               40.   The transfer of the assets to persons other than the Fund described in this Complaint


occurred, and/or the use of the assets for purposes other than those permitted by the Plaintiff Fund


occurred, with the knowledge and/or at the direction of, Defendants William Madden, Steve


O'Neil, and/or Gerald Wood.


               41.   By withholding the contributions from the Fund, Defendants William Madden,


Steve O'Neil, and/or Gerald Wood received and retained for their own personal use and benefit,


monies which were rightfully assets of the Fund in violation of ERISA Section 404(a)(1)(A) [29


U.S.C. §1 104(a)(1)(A)],


               42.   By withholding the contributions from the Fund, Defendants William Madden,

Steve O'Neil, and/or Gerald Wood failed to abide by the documents and instruments governing


the Fund in violation of ERISA Section 404(a)(1)(D) [29 U.S.C. §1 104(a)(1)(D)].


               43.   To the extent Defendants William Madden, Steve O'Neil, and/or Gerald Wood


acting in their capacity as corporate officer, director, and/or shareholder, abused the position as


fiduciary by permitting, directing, or instigating this transfer, application, or diversion in a manner


contrary to their fiduciary obligations and these actions are a breach of trust under ERISA [29


U.S.C. §§1104, 1106, and 1109].


               44.   By reason of the wrongful diversion and/or conversion of the Fund's assets, the


Fund has not been paid monies rightfully due to it.




{B0076023.ll                                       8
               Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 9 of 20



               45.   As a result of the breaches of fiduciary duty described above, Defendants William


Madden, Steve O'Neil, and/or Gerald Wood are liable to the Fund (i) for the fringe benefit


contributions due and owing to the Fund; plus (ii) for the interest at the consolidated rate of return


of the Fund's investments; plus (iii) for the attorneys' fees and costs of collection; and (iv) to


restore to the Fund any profits that Defendants made through use and retention of the assets of the


Fund.


                                   VI. FOURTH CAUSE OF ACTION

               46.   Plaintiffs repeat and reallege each and every allegation contained in paragraphs "1 "


through "45" inclusive of this Complaint as if fully set forth herein.


               47.   Absent an exemption, ERISA Section 406(a) makes it unlawful for fiduciaries to


permit ERISA covered plans to engage in certain transactions with parties in interest, including


transactions that exchange property or extend credit [29 U.S.C. §1 106(a)(1)(A) and (B)]. Absent


an exemption, ERISA Section 406(b) makes it unlawful for fiduciaries to deal with plan assets for


their personal account [29 U.S.C. §1 1 06(b)( 1 )-(3)].


               48.   At all times relevant herein, Defendants were parties in interest with respect to the


Fund because they were fiduciaries, employers, or owners within the meaning of ERISA Section


3(14)(A), (C) and (E) [29 U.S.C. § 1 002( 1 4)(A), (C), and (E)].


               49.   To the extent that Defendants William Madden, Steve O'Neil, and/or Gerald Wood


withheld, permitted the withholding of, or authorized the withholding of the contributions from


the Fund, Defendants William Madden, Steve O'Neil, and/or Gerald Wood have dealt with the


plan assets in their own interest and. or exchanged property or extended credit from plan assets for


their own personal use and benefited in violation of ERISA Section 406 [29 U.S.C. §1106], and


they have received and retained from the Fund for, upon information and belief, their own personal




(B007e023 1}                                       9
           Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 10 of 20



use and benefit, monies which are rightfully assets of the Fund.


               50.   To the extent that Defendants William Madden, Steve O'Neil, and/or Gerald Wood


have withheld, received, and retained the contributions, or allowed the withholding and retention


of contributions, Defendants William Madden, Steve O'Neil, and/or Gerald Wood, as a party in


interest, have impermissibly used the assets of the Fund in contravention of ERISA Section 406


[29 U.S.C. §1 106], the interests of the Fund and the interests of the Fund's fiduciaries, participants,

and beneficiaries.


               51.   As a result of the breaches of fiduciary duty described above, Defendants William


Madden, Steve O'Neil, and/or Gerald Wood are liable to the Fund (i) for the fringe benefit


contributions due and owing to the Fund; plus (ii) for the interest at the consolidated rate of return


of the Fund's investments; plus (iii) for the attorneys' fees and costs of collection; and (iv) to


restore to the Fund any profits that Defendants made through use and retention of the assets of the


Fund.


                                    VII. FIFTH CAUSE OF ACTION

               52.   Plaintiffs repeat and reallege each and every allegation contained in Paragraphs "I "


through "51" inclusive of this Complaint as if set forth fully at this point.


               53.   If this Court does not enjoin Defendants from further violations of ERISA, LMRA,


the Agreements, the Trust, and the Collections Policy, Plaintiff Fund will be further damaged as a


result thereof in ways and amounts which cannot be accurately measured in terms of money, either


as to extent or amount.


               54.   Defendant Corporation has failed to comply with its obligations to the Plaintiff


Fund, despite due demand for compliance, and unless this Court enjoins Defendant Corporation


from violating ERISA, LMRA, the Agreements, the Trust, and the Collections Policy, Defendant




{QD07S023 1)                                      10
          Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 11 of 20



Corporation will continue to fail to timely remit contributions and monthly remittance reports

described above, causing Plaintiff Fund and the beneficiaries of the Fund to incur additional


serious and irreparable harm by further burdening and obstructing the administration and operation


of the Fund and endangering the payment of promised benefits from the Fund to qualified


beneficiaries.


               55.   Defendant Corporation's failure to comply with its obligations to the Fund has


reduced the corpus and income of the Fund thereby jeopardizing the stability and soundness of the

Fund as well as the ability to pay benefits.


               56.   Defendant Corporation's failure to comply with its obligations to the Fund may


cause sufficient instability to the Fund's financial affairs such that participant benefits may be


reduced or terminated.


               57.   Because Defendant Corporation continues to fail to comply with its obligations to


the Fund, new delinquencies are now being created monthly, again depriving the Fund of adequate


monies to pay promised benefits which in turn could cause the foregoing irreparable harm to be


intensified in magnitude.


               58.   Based on the foregoing instances of serious, substantial, and irreparable injury and


damage, a mere money judgment is an inadequate remedy at law.


               59.   Unless this Court enjoins Defendant Corporation from breaching ERISA, LMRA,


the Agreements, Trusts, and Collections Policy and unless Defendant Corporation is compelled to


remit all monies and reports that become due or are determined to be due to Plaintiffs whether


arising before or after commencement of the action, greater injury will be inflicted upon the Fund,


their Trustees, participants and beneficiaries, by denial of relief than could possibly be inflicted


upon Defendant by granting such relief.




{B0076023 11                                      11
          Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 12 of 20



                                        VIII. PRAYER FOR RELIEF


               WHEREFORE, Plaintiff Trustees on behalf of the Fund demand judgment against


Defendants Blossom North, LLC d/b/a Blossom North Nursing Home and Rehabilitation Center,


William Madden, Steve O'Neil, and/or Gerald Wood as follows:


               1.    On Plaintiffs' First Causes of Action, judgment against the Defendant Corporation


for $25,182.73, plus the following: (1) the amount of the contributions due for hours worked in


covered employment on and after September 1, 2018; and (2) interest on the unpaid contributions


at the rate of twenty-four percent (24%) per annum; and (3) the greater of interest on the unpaid


contributions or liquidated damages; and (3) the costs and fees of collection, including auditing


fees, attorneys' fees, paralegal fees, and costs.


               2.    On   Plaintiffs'   Second   Causes   of Action, judgment   against   the   Defendant


Corporation for $22,010.99 in liquidated damages as well as the portion of the attorneys' fees and


costs incurred by the Fund on and after September 1, 2017 as provided by the Settlement


Agreement attached hereto as Appendix "A."


               3.    On Plaintiffs' Third and Fourth Causes of Action, judgment against Defendants


William Madden, Steve O'Neil, and/or Gerald Wood (i) for the fringe benefit contributions due


and owing to the Fund; plus (ii) for the interest at the consolidated rate of return of the Fund's


investments; plus (iii) for the attorneys' fees and costs of collection; and (iv) to restore to the Fund


any profits that Defendants made through use and retention of the assets of these Funds.


               4.    On Plaintiffs' Fifth Cause of Action, judgment against the Defendants as follows:


                     (0      Judgment for any and all additional contributions that
                             become due following commencement of the action or are
                             determined to be due whether arising before or after
                             commencement of the action, plus the applicable interest and
                             liquidated damages as set forth herein;




(BD076D23 1}                                        )2
          Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 13 of 20



                    (ii)    A permanent injunction preventing and restraining the
                            Defendant from breaching the Agreements, the Declaration
                            of Trust, and the Collections Policy by which it is bound;
                            and


                    (iii)   A permanent injunction directing the Defendant to perform
                            and continue to perform its obligations to the Plaintiffs,
                            specifically, directing it to timely furnish the required
                            monthly remittance reports and payments to Plaintiffs, and
                            to provide the Plaintiffs, upon demand and at Defendant's
                            expense, access to its books and records for an audit and
                            examination relating to the employment of its employees,
                            including but not limited to weekly payroll reports, payroll
                            journals and quarterly employer reports for various federal
                            and state agencies.


               5.   Such further relief as the Court deems just and proper.



DATED: December 6, 201 8                                  BLITMAN & KING LLP


                                                  By:              — \Of*
                                                         'Daniel Kornfeld, of Counsel
                                                          Bar Roll Number: 512429
                                                          Attorneys for Plaintiffs
                                                          Office and Post Office Address
                                                          Franklin Center, Suite 300
                                                          443 North Franklin Street
                                                          Syracuse, New York 13204
                                                          Telephone: (315)422-7111
                                                          Facsimile: (315)471-2623
                                                          e-mail: dekornfeld@bklawvers.com




(B0076023 1}                                      13
Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 14 of 20




                   APPENDIX "A"
               Case 5:18-cv-01429-BKS-TWD
Nov/01/2017 3:25:26 PM                           Document
                                   Marriott's Desert           1 Filed3 12/11/18 Page 15 of 20 2/5
                                                     Springs 760-779-120




                                          SETTLEMENT AGREEMENT

                   WHEREAS, on or about May 11, 2017, SERVICE EMPLOYEES PENSION FUND
            OF UPSTATE NEW YORK by Terrence Gorman, John Murray, Mark Curletta, Ruth
            Heller, Scott Phillipson, and Maureen Tomllnson as Trustees and Fiduciaries, (hereinafter

            "The Fund") commenced an action known as SERVICE EMPLOYEES PENSION FUND

            OF UPSTATE NEW YORK by Terrence Gorman, John Murrey, Mark Curletta, Ruth

            Heller, Scott Phillipson, and Maureen Tomllnson as Trustees and Fiduciaries v. Blossom

            North, LLC d/b/a Blossom North Nursing Home and Rehabilitation Centei", Northern

            District of New York Civil Action No. 5:17-cv-00518 (FJS/ATB) ("The Action"), and

                   WHEREAS Defendant Blossom North, LLC ("Blossom North") answered and

            appeared In the action, and

                   WHEREAS by and through The Action, The Fund sought payment and recovery

            of certain pension fund contributions, Interest, liquidated damages, attorneys' fees, and

            costs related to hours worked in covered employment by relevant employees of Blossom

            North during the period October 1, 2010 through June 30, 2017 pursuant to Sections

            502(g)(2) and 515 of the Employee Retirement Income Security Act of 1974, as amended

            ("ERISA"), 29 U.S.C. §11 32(g)(2), 1145, and Section 301(a) of the Labor Management

            Relations Action of 1947 ("LMRA"), 29 U.S.C. §1 85(a), and the terms of a Collective

            Bargaining Agreement between the parties; and

                   WHEREAS, the parties engaged in Mandatory Mediation as required by the
            Northern District of New York, and

                   WHEREAS the parties reached a settlement of the claims and causes of action

           set forth In the Complaint [NDNY Case Docket Item No, 1], and seek now to document

           and Implement the terms of said settlement,

                   NOW, the undersigned, as designated and authorized representatives of each of
           the respective parties, stipulate and agree as follows:

                   1)    Blossom North shall pay to the Service Employees Pension Fund of Upstate

           New York ("Fund") on or before November 3, 2017, the sum of $88,499.47, a sum that

           satisfies (a) The Fund's claim to $71,675.73 in Fund contributions related to work In

           covered employment during the period October 1, 2018 through June 30, 2017; (b) The

           Fund's claim to $0,044.60 In Interest accrued on said Fund contributions; and (c) The

                                                  Page 1 of 4
               Case 5:18-cv-01429-BKS-TWD
Nov/01/2017 3:25:26 PM                            Document
                                   Marriott's Desert            1 Filed 12/11/18 Page 16 of 203/5
                                                     Springs 760-779-1203




            Fund's claim to $10,779.08 in attorneys' fees and costs incurred by The Fund in relation

            to The Action through August 31, 2017, subject to the following.

                   2)     The Fund reserves all rights to audit the books and records of Blossom
            North as provided for in the Collective Bargaining Agreement between Blossom North

            Nursing and Rehabilitation and 1199 Service Employees International Union United

            Healthcare Workers East, dated May 1, 2014 ('The Collective Bargaining Agreement"),
            in any subsequent Collective Bargaining Agreement between the parties, and in the

            Collections Policy in effect on January 1, 2015. To the extent any subsequent audit

            uncovers an inaccuracy In the books and records upon which the $71,675.73 amount is

            based, either party may pursue further action as appropriate to recover underpayment or

            overpayment of contributions. The parties agree that this settlement is without prejudice
                              *


            to Plaintiffs right to file a new action against Blossom North In the event Plaintiffs discover

            other delinquent contribution amounts owed by Blossom North during the time period

            alleged in the Complaint, and not known to the Fund at this time; the parties acknowledge

            that In the event the Fund commences a new action under such circumstances in the

            future, Blossom North shall have full offset and credit for amounts paid through this

            settlement.

                   3)     Upon payment of the $88,499.47 sum, the parties shall file a Stipulation of

            Dismissal of The Action with the District Court, the filing of which shall be deemed to

            release Blossom North as to the items deemed satisfied in paragraph (1), and shall
            dismiss this case with prejudice consistent with the requirements of Rule 41(a)(1) of the

            Federal Rules of Civil Procedure and to the extent permitted by the terms of this
            settlement agreement.

                   4)     The parties agree that, as part of this settlement, the Fund shall suspend

            collection of the $22,010.99 in liquidated damages as well as the portion of the attorneys'

            fees and costs incurred by the Fund for this case on and after September 1, 2017. For

            purposes of this Settlement Agreement, the phrase "the Fund shall suspend collection"

            means that If, on or before November 3, 2020, Blossom fails to remit timely contributions

            to the Fund for work in covered employment on and after July 1, 2017, the Fund shall

            include within any new action the recovery of the suspended amounts of $22,010.99 In

            liquidated damages as well as the attorneys' fees and costs incurred by the Fund for this


                                                     Page 2 of 4
Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 17 of 20




 case on and after September 1, 2017.         If, as of November 3, 2020, Blossom has timely
 remitted contributions to the Fund for work in covered employment on
                                                                      and after July 1 ,
 2017, the Fund shall not seek to collect the liquidated damages, attorneys'
                                                                             fees, and costs
 described in this Section.

        5)         The Fund agrees and acknowledges that in consideration for the making
                                                                                         of
 this settlement, the Fund shall not claim in this or other proceedings, if
                                                                            any, that the
 members, officers, and directors of Blossom North are liable in their respective
                                                                                  individual
 capacities for the contributions, interest, liquidated damages, and related amounts
                                                                                     owed
 to the Fund concerning work in covered employment during the period October
                                                                             1, 2016
through June 30, 2017.

       6)         The parties acknowledge that each signatory has had the opportunity
                                                                                      to
review the terms of this Agreement and consult with legal counsel regarding
                                                                            the same,
and has authority to execute the Agreement on behalf of the party,
                                                                                   The parties
acknowledge that the Agreement will be effective as of the date of execution
                                                                             by the
representatives of the parties.

       7)         This Agreement may be signed in counterparts with the same effect as if

the signatures thereto and hereto were upon the same instrument.
                                                                 Delivery of an
executed counterpart of a signature page to this Stipulation by telecopie
                                                                          r or electronic
transmission (including in "PDF" or similar format) shall be effective and
                                                                           deemed as
delivery of a manually executed original signature page hereto.

       8)         This Agreement is entered into in the State of New York, and shall be

construed and interpreted in accordance with the laws of the State of New
                                                                          York, except
as may be preempted by ERISA.

       9)         This Agreement is binding on the parties hereto, their heirs, administrators,

executors, successors and assigns.


SERVICE EMPLOYEES PENSION FUND
OF UPSTA TE NEW YORK

By:.        /q) t- ib   /*CLhssJL,
             Beth Barrett,
             Administrator




                                           Page 3 of 4
        Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 18 of 20




BLOSSOM NORTH, LLC ("Blossom North")

By:
        WiTTiam Madden, Member

 By:.
        Steve O'Neil, Member

 By:.
        Gerald Wood, Member




                                   Page 4 of 4
                Case
Nov/01/2017 325'26 PM   5:18-cv-01429-BKS-TWD         Document
                                       Marriott's Desert            1 Filed3 12/11/18 Page 19 of 205/5
                                                         Springs 760-779-120




           BLOSSOM NORTH, LLC ("Blossom North")

           By:                            <L
                   William Madden, Mam bar

            By:,
                   Steve 0     , Member

            By:
                   Gerald Wood, Member




                                                  Page 4 of 4
      Case 5:18-cv-01429-BKS-TWD Document 1 Filed 12/11/18 Page 20 of 20




BLOSSOM NORTH, LLC ("Blossom North")

By:
       William Madden, Member
                                                                                L_

 By:_
                                                                                7-r
        Steve O'Neil, Member
                                                                                i—
By:
       Gerald Wood, Member                                                      J




                                                                            i

                                                                            E
                                                                            i


                                                                           !.




                                Page 4 of 4
